       Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 1 of 33



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

JAMES F. MACKEY, JR.,
     Plaintiff,


           v.                                            CIVIL ACTION NO.
                                                         15-12173-MBB

TOWN OF TEWKSBURY, et al.,
     Defendants.

                      MEMORANDUM AND ORDER RE:
   DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S AFFIDAVIT (DOCKET
      ENTRY # 82); DEFENDANTS’ MOTION TO STRIKE AND/OR DEEM
         DEFENDANTS’ FACTS ADMITTED (DOCKET ENTRY # 91);
            CROSS-MOTION TO DEEM PLAINTIFF’S STATEMENT
               OF ADDITIONAL MATERIAL FACTS ADMITTED
                        (DOCKET ENTRY # 93)

                              January 7, 2020


BOWLER, U.S.M.J.

       Pending before this court are two motions to strike various

portions of the summary judgment record with respect to a motion

for summary judgment filed by defendants.1         (Docket Entry ## 82,

91).       Defendants filed both motions to strike (Docket Entry ##


       1
        Defendants consist of: the Town of Tewksbury; the
Tewksbury Police Department (“TPD”); Tewksbury Police Chief
Timothy Sheehan (“Chief Sheehan”); TPD Officers Michael
McLaughlin (“Officer McLaughlin”), Markus McMahon (“Officer
McMahon”), David Duffy (“Officer Duffy”), James Ryser, Eric
Hanley, Albert Piccolo, Kimberly O’Keefe, James Griffin (“Officer
Griffin”), Paul Nicosia, David Miano, James Hollis (“Officer
Hollis”), Jason McNamara, Robert Bjokgren, Robert Field, and
Alysia Russo (“Officer Russo”); TPD Sergeants Brian Warren,
Daniel Kerber, Chris Coviello, Timothy Kelly, and Walter Jop,
III; TPD Detectives Patrick Connor (“Detective Connor”), Patrick
Regan (“Detective Regan”), Andrew Richardson (“Detective
Richardson”), and Michael Donovan; and TPD Lieutenants Scott
Gaynor and Robert Stephens.
      Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 2 of 33



82, 91), which plaintiff James F. Mackey, Jr. (“plaintiff”)

opposes (Docket Entry ## 89, 93).        Plaintiff also moves to deem

his LR. 56.1 statement of additional facts admitted.          (Docket

Entry # 93).   The rulings herein apply to the record before this

court on defendants’ summary judgment motion (Docket Entry # 74).

I.   Motion to Strike Plaintiff’s Affidavit

      Defendants move to strike plaintiff’s 18-paragraph affidavit

(Docket Entry # 81-1) on the basis that it contains legal

conclusions as well as self-serving and conclusory statements.

(Docket Entry # 82).     Defendants also object to certain

paragraphs on the basis that they include hearsay and that

plaintiff lacks personal knowledge.       (Docket Entry # 82).

Defendants provide specific reasons tailored to ten of the 18

paragraphs and additionally seek to strike the affidavit in its

entirety because of “the numerous defects.”         (Docket Entry # 82).

Plaintiff, in turn, addresses eight of these ten paragraphs.

(Docket Entry # 89).

                               DISCUSSION

      “[U]nsupported, speculative assertions,” and conclusory

statements in an affidavit submitted in opposition to summary

judgment do not create a genuine or a material fact sufficient to

warrant proceeding to trial.      Garmon v. Nat’l R.R. Passenger

Corp., 844 F.3d 307, 315 (1st Cir. 2016); see Méndez-Aponte v.

Bonilla, 645 F.3d 60, 68 (1st Cir. 2011) (“agree[ing] with the


                                     2
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 3 of 33



district court that the plaintiffs’ . . . statement of contested

material facts consist[s], in large part, of speculation and

conclusory allegations for which the only evidentiary support is

Méndez–Aponte’s sworn affidavit, which itself contains conclusory

allegations”).   Likewise, statements that amount to “mere

unsupported characterizations,” personal opinions, or “subjective

belief[s]” do not create a triable issue.       Garcia-Garcia v.

Costco Wholesale Corp., 878 F.3d 411, 425 (1st Cir. 2017)

(plaintiff “provides no detail and no support other than his

subjective belief that he was being discriminated against by

Costco”); Quinones v. Buick, 436 F.3d 284, 291 (1st Cir. 2006)

(“mere unsupported characterizations” in affidavit “was not

evidence creating a triable issue”).      For example, affidavit

statements reflecting a plaintiff’s “subjective speculation,”

such as that another employee’s higher wages resulted from

discrimination, are improper.     Quinones, 436 F.3d at 290

(discounting plaintiff’s affidavit which, “like his deposition

testimony, reflects only Quinones’ subjective speculation and

suspicion that Barnes’ greater earnings” resulted “from

discrimination”).   Similarly, plaintiff’s averments that the TPD

“engaged in a campaign of harassment against” plaintiff,

“repeatedly issued baseless criminal charges against” him, and

“deployed an excessive amount of resources to try to arrest [him]

on those charges” between 2012 and 2013 (Docket Entry # 81-1, ¶


                                    3
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 4 of 33



2) amounts to plaintiff’s subjective beliefs, personal opinions,

and characterizations of the evidence that do not create a

triable fact.   Paragraph two is therefore stricken.

     A summary judgment affiant must also have personal knowledge

for the statements offered.     Fed. R. Civ. P. 56(c)(4); Santiago-

Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 53 (1st

Cir. 2000) (“affidavits submitted in opposition to” summary

judgment motion that do not provide “specific factual information

made on the basis of personal knowledge . . . are insufficient”).

In addition, affidavit statements regarding the law and the

plaintiff’s interpretation of the law are inappropriate.          See

Mancini v. City of Providence, by and through Lombardi, 282 F.

Supp. 3d 459, 466 (D.R.I. 2017) (“First Circuit . . .

consistently reject[s] conclusory affidavits that lack factual

specificity and merely parrot the legal conclusions required by

the cause of action at the summary judgment stage”); Sarbanis v.

Fed. Nat’l Mortg. Assen, No. 17-CV-037-JD, 2017 WL 3822034, at *1

(D.N.H. Aug. 30, 2017) (summary judgment “affidavit must state

facts, not legal conclusions”).         Simply stated, a plaintiff “may

not rely upon [his or] her own interpretation of the law or the

legal conclusions [he or] she wishes the Court to draw from the

facts at hand.”   Siupa v. Astra Tech, Inc., Civil Action No.

10-10525-LTS, 2013 WL 4854031, at *7 (D. Mass. Sept. 10, 2013)

(striking statements in plaintiff’s “affidavit regarding what is


                                    4
       Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 5 of 33



‘required by Massachusetts law,’ and whether certain conduct

amounts to ‘sexual harassment’”) (ellipses omitted).           Finally,

“It ‘is black-letter law that hearsay evidence cannot be

considered on summary judgment for the truth of the matter

asserted.’”    Garcia-Garcia, 878 F.3d at 428 (internal citation

and brackets omitted).

       Turning to the remaining paragraphs in numerical order, the

statement in paragraph three that the TPD arrested plaintiff for

not paying a cable bill “despite the fact that there was no court

order telling me to do so” (Docket Entry # 81-1, ¶ 3, sent. 1)

constitutes a personal, subjective opinion regarding the lack of

support for the arrest.      The subsequent statement by plaintiff as

to what he said during the drive to the police station, however,

is neither hearsay nor a personal opinion.         It also provides

notice to the police that nonpayment of a cable bill might not

violate the restraining order at issue.         Plaintiff also has

personal knowledge that “[t]he TPD placed [him] in handcuffs

outside [his] parents’ home . . . .”        (Docket Entry # 81-1, ¶ 3,

sent. 2).    Accordingly, the only portion of paragraph three

stricken from the record is the above-quoted language, i.e.,

“despite the fact that there was no court order telling me to do

so.”   (Docket Entry # 81-1, ¶ 3, sent. 1).

       Defendants next object to paragraph four as hearsay.

Plaintiff correctly points out that a statement “offered against


                                      5
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 6 of 33



an opposing party” by plaintiff is not hearsay.        See Fed. R.

Evid. 801(d)(2).   In the paragraph, plaintiff attests that he

heard “the TPD officers” ask his father “to bring [plaintiff]

outside” and state “they did not have a warrant.”         (Docket Entry

# 81-1, ¶ 4).   The paragraph, however, does not identify the “TPD

officers” referenced in the paragraph by name or otherwise

provide a basis to ascertain whether one or more of these “TPD

officers” is an opposing party such that Fed. R. Evid. 801(d)(2)

applies.    Detective Regan’s narrative report of the incident

notes that Detective Richardson, an opposing party, observed

plaintiff go into his father’s residence but otherwise only

states that “Officers” approached the residence and that

plaintiff’s father told them “they should get a Search Warrant.”

(Docket Entry # 76-22).    The second sentence in paragraph four

starting with the word “could” is therefore stricken.2         (Docket

Entry # 81-1, ¶ 4, sent. 2).     For similar reasons, the third

sentence is stricken as hearsay.        (Docket Entry # 81-1, ¶ 4,

sent. 3).   With respect to the remaining portion of paragraph

four, plaintiff’s observation of his father not allowing the

officers to enter the house is based on plaintiff’s personal

knowledge and is not a statement within the meaning of the

hearsay rule.   See Fed. R. Evid. 801(a).       Founded upon


     2
        In any event, even considering the statement as part of
the summary judgment record, it does not alter the ruling on the
summary judgment motion.

                                    6
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 7 of 33



plaintiff’s observations, the rest of paragraph four remains in

the summary judgment record.     The same reasoning applies to the

second sentence in paragraph eight, which contains double hearsay

and is therefore stricken.     Hence, even assuming “the TPD” refers

to Officer Hollis or Officer Griffin, each an opposing party, the

sentence includes Lisa Mackey’s statement that plaintiff “had not

made the weekly support payment.”       (Docket Entry # 81-1, ¶ 8,

sent. 2).   The first and third sentences of paragraph eight,

which recount plaintiff’s observations and what plaintiff did,

remain in the record.    (Docket Entry # 81-1, ¶ 8, sent. 1, 3).

     The portion of the single sentence in paragraph six that

subjectively characterizes Officer Griffin’s conduct as trying

“to force his way into the house” is stricken as a personal

opinion or subjective belief.     The remaining portion that

plaintiff opened the door and Officer Griffin pushed the door is

permissible.   See Majahad v. Reich, 915 F. Supp. 499, 502 n.3 (D.

Mass. 1996) (denying motion to strike affidavits as “meritless”

because “affidavits are almost entirely based on direct personal

observations”).   Paragraph seven also depicts plaintiff’s

personal observation that his daughter saw the event and his

description of her as “visibly upset,” which therefore remains

part of the summary judgment record.      (Docket Entry # 81-1, ¶ 7).

The additional subjective characterization of the reason for his

daughter being upset, namely, “by the TPD’s use of force” is


                                    7
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 8 of 33



stricken as a subjective characterization of the evidence.

(Docket Entry # 81-1, ¶ 7).

     The clause at the end of the sentence in paragraph nine is

stricken as a self-serving opinion or a characterization of the

evidence.   (Docket Entry # 81-1, ¶ 9).      The remaining portion of

the sentence is permissible after striking the word “still.”

(Docket Entry # 81-1, ¶ 9).     Paragraph ten is not stricken except

for the word “baseless” because, as plaintiff notes, he simply

attests that he did not receive notice of a hearing.         (Docket

Entry # 81-1, ¶ 10, sent. 1).

     Defendants object to paragraph 11 as hearsay.         The first

clause of the first sentence is not stricken whereas the

remaining portion of the sentence beginning with the “the clerk

informed me” is stricken as hearsay.      (Docket Entry # 81-1, ¶ 11,

sent. 1).   The third sentence is stricken as hearsay.        (Docket

Entry # 81-1, ¶ 11, sent. 3).     As to the second sentence, the

fact that plaintiff spoke with the clerk and the fact that the

court recalled the default warrants is within plaintiff’s

personal knowledge and not hearsay.      (Docket Entry # 81-1, ¶ 11,

sent. 2).

     Paragraph 16 recounts what plaintiff did; what he said to

TPD officers, i.e., that they did not have permission to enter

the premises; and what he observed, namely, that the officers

stepped inside the premises.     (Docket Entry # 81-1, ¶ 16).          It


                                    8
      Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 9 of 33



does, however, contain plaintiff’s personal characterization of

the officer’s action as entering the premises “despite being

told” about the lack of permission.       (Docket Entry # 81-1, ¶ 16,

sent. 2).   Striking the word “despite,” the paragraph shall

otherwise remain part of the summary judgment record.

II.   Motion to Strike Plaintiff’s Response and Statement

      Defendants next move to strike plaintiff’s LR. 56.1 response

in its entirety, the cited exhibits, and the statement of

additional facts and/or deem their statement of material facts

admitted as noncompliant with LR. 56.1.        (Docket Entry # 91).

They also submit that even if this court considers plaintiff’s

response and additional statement, the plaintiff still fails to

identify a genuine dispute of material fact sufficient to avoid

summary judgment in defendants’ favor.        (Docket Entry # 91).      The

latter argument is addressed in the opinion on the summary

judgment motion.

      As to the former argument, defendants contend that the 72-

page response to defendants’ 22-page LR. 56.1 statement of

material facts (“SOMF”) and the 87 exhibits as well as the 90-

page, 496-paragraph statement of additional facts are not

“concise” within the meaning of LR. 56.1.        The filing also fails

to distinguish between general facts and material facts that are

genuinely disputed, according to defendants.         Moreover, the

headings or captions in the statement of additional facts


                                     9
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 10 of 33



purportedly show the legal nature of the additional “facts.”3

More specifically, defendants seek to strike on the basis of

“non-compliance with [Local] Rule 56.1”: (1) paragraphs 45 to 78

of the additional statement as legal conclusions rather than

facts; (2) responses two to ten and 23 as conclusory assertions,

legal argument, and immaterial facts, even though labeled

“undisputed”; and (3) responses 12, 13, 15, 17, 19 to 25, 27, 30

to 35, 37, 39 to 44, 46, 47, 50, 53, 55 to 58, 60, 63, 76, 80,

83, 221, and 223 to 232 as conclusory assertions, argument,

immaterial facts, and self-serving characterizations.4         (Docket

Entry # 91, p. 4).

     Plaintiff points out that this case necessitates the

additional facts because it spans a three-year period, includes

29 defendants, implicates defendants’ state of mind, and involves

multiple witnesses concerning 19 incidents.       (Docket Entry # 93).

Plaintiff submits that LR. 56.1 “is very clear” that defendants’

failure to controvert his statement of additional facts results

in deeming those facts admitted.        (Docket Entry # 93).   In

addition to opposing defendants’ motion, plaintiff therefore

     3
        Plaintiff correctly points out that the captions are not
facts and they merely provide organization to the multitude of
facts. To the extent defendants seek to strike the captions,
which is not the tenure of defendants’ argument, the motion is
allowed. In ruling on the summary judgment motion, this court
did not consider or rely upon any of the captions.
     4
       Defendants do not identify by number any other paragraphs
in plaintiffs’ LR. 56.1 response or additional statement.

                                   10
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 11 of 33



moves to deem his additional statement of material facts

admitted.    He points out that LR. 56.1 does not set a page or

paragraph limit and maintains that his responses to defendants’

SOMF and his additional statement of facts are well-organized and

supported with citations to the record.      He further maintains

that defendants omit “key material facts” from their SOMF, which

necessitates more extensive responses and the additional

statement.   (Docket Entry # 93, p. 5).     As an example, plaintiff

identifies facts set out in his response to paragraph 116 of

defendants’ SOMF and paragraph 325 in his additional statement as

evidencing that defendants intentionally omitted material facts.

(Docket Entry # 93, pp. 5-6).     Plaintiff additionally maintains

that various exhibits, consisting of Massachusetts General laws

chapter 209A (“chapter 209A”) and cases referenced in paragraphs

45 to 78 of his additional statement, are appropriate because of

qualified immunity issues and identical, internal TPD policies.

(Docket Entry # 93, p. 8).

                              DISCUSSION

     District courts “‘enjoy broad latitude in’” administering

and enforcing local rules.    NEPSK, Inc. v. Town of Houlton, 283

F.3d 1, 6 (1st Cir. 2002) (internal citation omitted); United

States v. Diaz-Villafane, 874 F.2d 43, 46 (1st Cir. 1989).         As an

anti-ferret rule, LR. 56.1 functions to focus a court’s attention

on the facts that are genuinely disputed.       See Cabán Hernández v.


                                   11
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 12 of 33



Philip Morris USA, Inc., 486 F.3d 1, 7 (1st Cir. 2007)

(anti-ferret “rules are designed to function as a means of

‘focusing a district court’s attention on what is—and what is

not—genuinely controverted’”); accord CMI Capital Market Inv. LLC

v. González-Toro, 520 F.3d 58, 62 (1st Cir. 2008) (purpose of

“rule is to relieve the district court of any responsibility to

ferret through the record to discern whether any material fact is

genuinely in dispute”); Mariani-Colón v. Dep’t of Homeland Sec.

ex rel. Chertoff, 511 F.3d 216, 219 (1st Cir. 2007).5        The rule

is designed “to reduce the burden on trial courts and ‘prevent

parties from unfairly shifting the burdens of litigation to the

court.’”   Advanced Flexible Circuits, Inc. v. GE Sensing &

Inspection Techs. GmbH, 781 F.3d 510, 520-21 (1st Cir. 2015)

(interpreting District of Puerto Rico local rule) (internal

citation omitted).

     In pertinent part, the rule requires the party opposing

summary judgment to:

     include a concise statement of the material facts of record
     as to which it is contended that there exists a genuine
     issue to be tried, with page references to affidavits,
     depositions and other documentation . . . Material facts of
     record set forth in the statement required to be served by
     the moving party will be deemed for purposes of the motion
     to be admitted by the opposing parties unless controverted


     5
        It is worth noting that Mariani-Colón as well as Cabán
Hernández interpret the stricter anti-ferret rule in Puerto Rico
rather than the more forgiving Massachusetts local rule. See
Mariani-Colón, 511 F.3d at 219; Cabán Hernández, 486 F.3d at 6–7;
cf. McGrath v. Tavares, 757 F.3d 20, 26 n.10 (1st Cir. 2014).

                                   12
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 13 of 33



     by the statement required to be served by opposing parties.
     Unless the court orders otherwise, the moving party may file
     a reply within 14 days after the response is served.

LR. 56.1.   The language deems admitted those facts in defendants’

SOMF that plaintiff’s LR. 56.1 response do not controvert.         See

Cochran v. Quest Software, Inc., 328 F.3d 1, 12 (1st Cir. 2003)

(plaintiff’s failure to contest date in LR. 56.1 statement of

material facts caused date to be admitted on summary judgment);

Stonkus v. City of Brockton Sch. Dep’t, 322 F.3d 97, 102 (1st

Cir. 2003) (citing LR. 56.1 and deeming admitted undisputed

material facts that plaintiff failed to controvert).

     As to plaintiff’s argument and cross-motion to deem admitted

the facts in the additional statement (Docket Entry # 93), the

plain language of LR. 56.1 makes no mention of deeming the facts

in the non-moving party’s statement of additional facts admitted

if the moving party fails to controvert them.       Furthermore, the

rule does not require the moving party to file a response to the

non-moving party’s statement of additional facts.        Rather, the

rule simply states that “the moving party may file a reply”

unless the court orders otherwise.      LR. 56.1 (emphasis added).

The rule’s silence with respect to deeming paragraphs in the non-

moving party’s response admitted if not controverted contrasts

with the language deeming material facts in the moving party’s

statement “admitted by opposing parties unless controverted.”

LR. 56.1.   The inclusion of the deemed-admitted language for


                                   13
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 14 of 33



defendants’ LR. 56.1 statement and the exclusion of such language

with respect to plaintiff’s additional statement supports the

conclusion that the omission was intentional.       See In re PHC,

Inc. S’holder Litig., 894 F.3d 419, 432 (1st Cir. 2018) (quoting

Citizens Awareness Network, Inc. v. United States, 391 F.3d 338,

346 (1st Cir. 2004), in parenthetical that “‘use of differential

language in various sections of the same statute is presumed to

be intentional and deserves interpretive weight’”), cert. denied,

139 S.Ct. 489 (Nov. 13, 2018).     The language of the rule thus

evidences the drafters’ intent not to deem admitted the facts in

the non-moving party’s additional statement admitted if not

controverted in a reply by the moving party.       Together with the

absence of language in the rule to warrant a contrary conclusion,

plaintiff’s argument does not provide a basis to deem the facts

in plaintiff’s additional statement admitted.       Rather, the

additional statement simply provides a means for plaintiff to

identify purported disputes in the record which, based on the

cited exhibit itself, may give rise to a genuinely disputed

material fact.

     Defendants maintain that the responses and the additional

statement are not concise within the meaning of LR. 56.1.         The

responses and additional statement run counter to the purpose of

the rule, according to defendants.      (Docket Entry # 91).     More

globally, they seek to strike plaintiff’s entire response, the


                                   14
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 15 of 33



additional statement, and the exhibits cited therein because of

“the numerous flaws and deficiencies” in the response and the

additional statement.   (Docket Entry # 91).      Citing Brown v.

Armstrong, 957 F. Supp. 1293, 1297-98 (D. Mass. 1997), defendants

maintain that their LR. 56.1 statement “should be deemed

unopposed and uncontroverted.”     (Docket Entry # 91, p. 5).

     The design or purpose of LR. 56.1 is to “prevent[] litigants

from shifting the burden of organizing evidence to the district

court.”   Zimmerman v. Puccio, 613 F.3d 60, 63 (1st Cir. 2010).

As an anti-ferret rule, LR. 56.1 serves to focus the court’s

attention on the matters genuinely in dispute.       See Cabán

Hernández, 486 F.3d at 7 (anti-ferret “rules are designed to

function as a means of ‘focusing a district court’s attention on

what is—and what is not—genuinely controverted’”) (interpreting

stricter anti-ferret rule in Puerto Rico) (internal citation

omitted).

     Here, the length of the responses and the additional

statement as well as the inclusion of a number of immaterial

facts make this court’s task more difficult.       See Chin v. Garda

CL New England, Inc., Civil Action No. 15-13110-TSH, 2017 WL

3526253, at *2 (D. Mass. Aug. 16, 2017) (noting that “Chin’s

statement cannot fairly be characterize[d] as concise and that he

has made the work of the court more difficult as a result”).           The

number of defendants, the number of incidents at issue, and the


                                   15
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 16 of 33



breadth of the summary judgment motion, which extends to all

counts, nevertheless warrant, to a certain extent, an extensive

response and justify a lengthy additional statement.        See Swallow

v. Fetzer Vineyards, 46 F. App’x 636, 638–39 (1st Cir. 2002)

(affirming lower court’s striking entire response as not an abuse

of discretion but criticizing court’s approach as not “useful for

purposes of the complex factual analysis this case requires”)

(unpublished).

     In addition and as discussed below regarding the above-noted

paragraphs defendants specifically identify, a number of

plaintiff’s responses to SOMF paragraphs contest the facts stated

in the SOMF paragraph and cite supporting exhibits in the record

in compliance with LR. 56.1.     Various response paragraphs that

defendants do not specifically identify likewise sufficiently

comply with LR. 56.1 on an individual basis and still others

focus this court’s attention on the disputed facts by designating

the SOMF paragraph as “undisputed.”      Although this court has the

sanctioning authority to deem defendants’ entire LR. 56.1

statement admitted, see, e.g., Brown, 957 F. Supp. at 1297-98,

the explicit sanction allowed under LR. 56.1 is to deem the

“[m]aterial facts of record” in defendants’ LR. 56.1 statement

admitted “unless controverted” rather than the entire statement

admitted, including facts that the non-moving party’s response

controverts with page citations to the record.       LR. 56.1.    Where,


                                   16
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 17 of 33



as here, the response and the additional statement are overly

inclusive of immaterial facts and legal argument but only

partially noncompliant, a more precise and targeted approach is

preferable.   See Chin, 2017 WL 3526253, at *2 (declining moving

party’s request to strike entire response statement with “200

additional statement of facts” and deem the moving party’s

statement admitted because response statement “is not in obvious

noncompliance” and noting that it identifies facts in dispute,

“with page references” even though it is not “concise”).

Furthermore, to the extent the responses and additional statement

are not supported in the cited exhibits or set out legal

argument, this court will not rely upon them.6        See id.

(declining to deem facts admitted and noting, if “Chin’s

individual responses or statements of fact are improper because

they are argumentative, conclusory, or not supported by the cited

evidence, the court will not rely on them”).        Exercising this

court’s discretion, this court declines to strike the responses,

additional statement, and exhibits thereto in their entirety.

Rather, this court examines on a paragraph-by-paragraph basis the

response paragraphs defendants specifically challenge.

     Turning to defendants’ argument that paragraphs 45 to 78 of

the additional statement set out legal argument or legal



     6
        As discussed below, non-responsive factual commentary is
considered to the extent supported by the cited exhibits.

                                    17
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 18 of 33



conclusions, statements regarding the law or legal argument is

not properly a part of an LR. 56.1 statement of additional facts.

See Dukanci v. Ann Inc. Retail, 117 F. Supp. 3d 115, 117 n.2 (D.

Mass. 2015) (“proffered statements fail to comply with Local Rule

56.1 as they . . . consist largely of legal argument”); Matt v.

HSBC Bank USA, 968 F. Supp. 2d 351, 354 n.2 (D. Mass. 2013)

(plaintiff “offered paragraphs of legal argument that have no

place in a party’s concise statement of facts”); see also

Neponset Landing Corp. v. Northwest Mut. Life Ins. Co., 902 F.

Supp. 2d 149, 153 (D. Mass. 2012) (not crediting as facts LR.

56.1 statements that “merely reflect the arguments of counsel”).

Paragraphs 45, 47 to 56, 58 to 60, and 65 to 66 in the additional

statement are therefore stricken because they set out statements,

including citations to cases and statutes, regarding the law or

legal argument.   Defendants also seek to strike the exhibits

consisting of case law.    The cited exhibits in these paragraphs,

which consist of cases and statutes (Docket Entry # 81-2, Ex. 19,

20) (Docket Entry # 81-3, Ex. 21-27) (Docket Entry # 81-9, Ex.

84, 85, 87), are not “facts of record” or “affidavits,

depositions and other documentation” within the meaning of LR.

56.1 and are therefore stricken.

     Paragraphs 46, 57, 61 to 64, and 67 to 78 in plaintiff’s

additional statement, however, remain in the summary judgment

record.   To elaborate, these paragraphs do not include legal


                                   18
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 19 of 33



argument or a legal conclusion and defendants’ specific argument

to that effect therefore does not provide a basis to strike these

paragraphs.   A number of the challenged paragraphs regarding the

Criminal Law: Massachusetts Police Manual 2011 by John Sofis

Scheft, Esq. (“the Scheft Manual”) also cite to deposition

testimony that the TPD kept a copy of the Scheft Manual in the

officer in charge’s office and used the manual in training at the

Police Academy.   (Docket Entry # 80, pp. 87-88, ¶¶ 67-71) (Docket

Entry # 81-4, pp. 307-308, 486-487).7       These paragraphs and those

that quote the Scheft Manual are not stricken from the record.

Paragraphs 63 and 64 pertain to defendants’ access to legal

material as opposed to a statement of law or argument.

     Defendants also object to the inclusion of responses two to

ten and 23 because they add conclusory assertions, argument, and

immaterial facts after the responses identify the paragraph as

“undisputed.”   First, it is not appropriate to include argument

in a response to a statement of material fact.        See Aulisio v.

Baystate Health Sys., Inc., Civil Action No. 11-30027-KPN, 2012

WL 3957985, at *3 (D. Mass. Sept. 7, 2012) (criticizing LR. 56.1

responses because “language oftentimes reads like an argument

that has no place in a concise statement of facts and is

frequently repetitive and non-responsive”); O’Brien v. Town of



     7
        Page numbers refer to the page numbers in the upper,
right-hand corner of the docketed filing.

                                    19
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 20 of 33



Agawam, 440 F. Supp. 2d 3, 5 n.1 (D. Mass. 2006) (disregarding

“conclusory statements” and criticizing LR. 56.1 submission that

“includes numerous substantive arguments complete with citations

to case law and federal regulations”).      Responses two, five, six,

nine, ten, and 23 are stricken because they contain inappropriate

argument which “has no place” in a LR. 56.1 response to a

statement of material facts.     Aulisio, 2012 WL 3957985, at *3.

Second, the additional language in response paragraphs three,

four, seven, and eight refers to or incorporates certain

paragraphs in plaintiff’s statement of additional facts.         This

court will consider the cited paragraphs in the additional

statement only to the extent the cited exhibits support the

factual assertions in the paragraphs.      See id. at *4 (“[a]s for

additional, non-responsive commentary, the court will not strike

it but will consider it to the extent it is supported by accurate

citations to the record”).

     Defendants next seek to strike responses 12, 13, 15, 17, 19

to 25, 27, 30 to 35, 37, 39 to 44, 46, 47, 50, 53, 55 to 58, 60,

63, 76, 80, 83, 221, and 223 to 232 because they amount to “legal

conclusion[s] or self-serving characterizations,” argument,

immaterial facts, and/or “conclusory assertion[s].”        (Docket

Entry # 91, p. 4).   Turning to paragraphs 12 and 13 of

defendants’ SOMF, each originates from opinions in defendants’




                                   20
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 21 of 33



expert’s report.8   Plaintiff’s response to each paragraph is

replete with legal argument as opposed to facts.         It also cites

to 72 paragraphs in the additional statement.        The response

paragraphs (Docket Entry # 80, pp. 5-6, ¶¶ 12-13) are stricken as

inappropriate legal argument.9     See id. at *3; accord Dukanci,

117 F. Supp. 3d at 117 n.2; Matt, 968 F. Supp. 2d at 354 n.2.

This court will consider the paragraphs in the additional

statement that are not otherwise stricken and the exhibits they

cite that are not otherwise stricken to the extent the non-

stricken exhibits provide support for the factual assertions in

those paragraphs.    See Aulisio, 2012 WL 3957985, at *4 (“[a]s for

additional, non-responsive commentary, the court will not strike



     8
       Plaintiff’s response to paragraphs 12 and 13 improperly
includes a “motion” to strike paragraphs 12 and 13 of defendants’
SOMF. (Docket Entry # 80, pp. 5-6, ¶¶ 12, 13). A motion
requires a separate memorandum, citations to legal authority, and
a certification that the movant conferred with opposing counsel.
See LR. 7.1(a), (b). This is particularly true where, as here,
the LR. 56.1 response consists of 232 paragraphs. Exercising
this court’s discretion, the request to strike defendants’ SOMF
paragraphs 12 and 13 (Docket Entry # 80, pp. 5-6, ¶¶ 12, 13) is
denied for failing to comply with the obligations in LR. 7.1.
See LR. 1.3. The same ruling and reasoning apply to plaintiff’s
“motion” to strike in response paragraphs 20, 21, and 23.
(Docket Entry # 80, pp. 10-11, ¶¶ 20, 21). As an aside, this
court assumes that the reference to “paragraph 12” in the
response to paragraph 13 is a typographical error. (Docket Entry
# 80, p. 6, ¶ 13).
     9
       Paragraphs 12 and 13 of defendants’ SOMF, which simply set
out statements by defendants’ expert, are therefore admitted by
plaintiff. This court has considered these statements in
adjudicating the summary judgment motion (Docket Entry # 74),
including defendants’ entitlement to qualified immunity.

                                    21
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 22 of 33



it but will consider it to the extent it is supported by accurate

citations to the record”).

     With respect to paragraph 15 in defendants’ SOMF,

plaintiffs’ response sets out various excerpts from Pomeroy’s

deposition testimony.    The response to paragraph 15 adequately

disputes the corresponding paragraph.       This court will consider

the additional, non-responsive recitations of defendants’

expert’s deposition testimony to the extent it accurately recites

such testimony.   See id.    Defendants’ additional request to

strike the response as a self-serving characterization is denied.

     Plaintiff’s response to SOMF paragraph 17 sets out legal

argument or conclusions and is therefore stricken.         Defendants

therefore seek to deem SOMF paragraph 17 admitted.         In substance,

the paragraph states that the remaining non-arrestable chapter

209A violations “may be a criminal matter should the court find

the defendant to be in criminal contempt” and “those proceedings

are instituted by the court, not by the police.”         (Docket Entry #

80, p. 8, ¶ 17) (Docket Entry # 76-3, p. 51).10        Local Rule 56.1

deems admitted “[m]aterial facts” in the moving party’s

statements that the non-moving party does not controvert in its

statement.   By its terms, the rule does not deem admitted

statements of law in the moving party’s statement.         LR. 56.1.


     10
        In violation of LR. 56.1, the paragraph does not cite to
a page number for the opinion, which appears on page 31 of the
54-page report.

                                    22
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 23 of 33



Paragraph 17 is a statement about the law in Massachusetts.

Indeed, in 1997 the Massachusetts Supreme Judicial Court (“SJC”)

clarified that the non-enumerated offenses in chapter 209A,

section seven, “cannot be prosecuted as a statutory offense;

rather, they can be prosecuted as criminal contempt.”

Commonwealth v. Delaney, 682 N.E.2d 611, 617 (Mass. 1997).         The

statement of law in SOMF paragraph 17 is therefore not deemed

admitted even though the response thereto is stricken

     Turning to SOMF paragraph 19, the second paragraph in

plaintiff’s response adequately controverts the paragraph by

citing and setting out a portion of the deposition of Chief

Sheehan.   Inasmuch as the response controverts the paragraph, the

latter is not deemed admitted.     The non-responsive commentary in

the third and fourth paragraphs of plaintiff’s response is

considered to the extent supported by the cited deposition.            See

Aulisio, 2012 WL 3957985, at *4 (“[a]s for additional,

non-responsive commentary, the court will not strike it but will

consider it to the extent it is supported by accurate citations

to the record”).   The argument in the first paragraph of the

response is stricken from the summary judgment record.         See id.

at *3 (argument “has no place in a concise statement of facts”).

     As to SOMF paragraph 20, it sets out defendants’ expert’s

statement that he “‘believe[s] the document,” presumably

referring to the restraining order, “‘is misleading and


                                   23
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 24 of 33



confusing” because of its caption.       (Docket Entry # 80, pp. 10-

11, ¶ 20).   The first and third paragraphs in plaintiff’s

response set out legal argument and are therefore stricken.             The

remaining portion of the response adequately controverts SOMF

paragraph 20 and is not conclusory.       Defendants’ additional

request to strike the response as a self-serving characterization

is denied.

     Paragraph 21 sets out a statement by defendants’ expert that

“a reader of the 209A document could believe” that a violation is

“punishable by imprisonment[,] a fine[,] or both.”         (Docket Entry

# 76, ¶ 21).   The first and second paragraphs of plaintiff’s

three-paragraph response (Docket Entry # 80, p. 11, ¶ 21) are

stricken as inappropriate legal argument.        The third paragraph

adequately controverts the SOMF paragraph and therefore remains

in the record.   The response paragraph also cites 87 paragraphs

in plaintiff’s additional statement.       To the extent these

paragraphs set out non-responsive commentary and are not

otherwise stricken,11 this court will consider the assertions

only to the extent supported by the citations to the record.            See

Aulisio, 2012 WL 3957985, at *4.

     With respect to SOMF paragraph 22, plaintiff’s response does

not dispute that plaintiff’s expert made the statement in SOMF


     11
        The response paragraph cites a number of paragraphs in
plaintiff’s additional statement that are already stricken from
the record.

                                    24
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 25 of 33



paragraph 22.    (Docket Entry # 80, pp. 11-12, ¶ 22).      The second

sentence in the second paragraph of response paragraph 22

adequately controverts SOMF paragraph 22.       The sentence also

cites to paragraphs in the additional statement, including

paragraphs stricken from the record.      To state the obvious, the

latter are not considered.    The first sentence in the second

paragraph is stricken as legal argument and the remaining portion

of the response is considered as non-responsive commentary to the

extent supported in the record.     See id.

     Plaintiff’s responses to paragraphs 24, 25, and 22512 simply

dispute the corresponding paragraphs and controvert those

paragraphs by quoting a deposition.      They do not set out self-

serving characterizations or legal conclusions.        The responses

therefore remain in the record.     The second sentence in

plaintiff’s response to paragraph 27 in defendants’ SOMF is

stricken.   The remaining portion of the response will remain part

of the record.

     Paragraph 30 recites deposition testimony by plaintiff’s

expert that, “‘I’ll be honest with you, I’m confused because the

Probate said one fifty, this one says seventy-five.’”         (Docket



     12
       Plaintiff’s response to SOMF paragraph 225 cites to
paragraphs in plaintiff’s additional statement that duplicate the
statements in the response to SOMF paragraph 225. This court
will consider the cited paragraphs in plaintiff’s additional
statement to the extent supported by facts in the cited portion
of the record.

                                   25
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 26 of 33



Entry # 76, ¶ 30).   Except for the first sentence of the first

paragraph, the first and second paragraphs of plaintiff’s three-

paragraph response as well as the first sentence of paragraph

three (Docket Entry # 80, p. 11, ¶ 21) are stricken as

inappropriate legal argument.     The remaining portion of the third

paragraph adequately controverts SOMF paragraph 30, particularly

the cited testimony of defendants’ expert (Docket Entry # 81-4,

pp. 231-232), and therefore remains in the record.        Accordingly,

plaintiff does not admit SOMF paragraph 30 although he does not

dispute that his expert “said those words.”       (Docket Entry # 80,

p. 15, ¶ 30).   The sentence also cites to paragraphs in the

additional statement, including paragraphs stricken from the

record.   Here again, the latter are not considered.       To the

extent these paragraphs set out non-responsive commentary and are

not otherwise stricken, this court will consider the assertions

only to the extent supported by the citations to the record.           See

Aulisio, 2012 WL 3957985, at *4.

     Plaintiff’s response to SOMF paragraph 31 is stricken as

inappropriate argument and the testimony by Chief Sheehan in SOMF

paragraph 31 admitted by plaintiff.      The first sentence of

plaintiff’s response includes inappropriate argument.         The second

sentence is also conclusory and also argument as opposed to

facts.    The sentence additionally fails to comply with LR. 56.1

because it cites 86 paragraphs from plaintiff’s additional


                                   26
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 27 of 33



statement for a single sentence which reads, “Mr. Mackey states

that Chief Sheehan should have known about the laws in

Massachusetts and it was unreasonable for him and the Defendants

under his command to ignore the well-established case law

relating to G.L. c. 209A.”     (Docket Entry # 80, pp. 15-16, ¶ 31).

     Turning to SOMF paragraph 32, the second sentence in

plaintiff’s response adequately responds to the paragraph by

citing certain pages of Chief Sheehan’s deposition that clarify

Chief Sheehan’s testimony recited in SOMF paragraph 32.          The

remaining portion of the response is stricken from the summary

judgment record as inappropriate argument.        See id. at *3

(argument “has no place in a concise statement of facts”).

     Plaintiff’s responses to paragraphs 33 to 35, 37, 44, 47,

60, 80, 83, 221, and 226 to 23213 of defendants’ SOMF are

stricken as setting out inappropriate argument or, to use

defendant’s terminology, self-serving characterizations of the

record.    Matt, 968 F. Supp. 2d at 354 n.2 (“paragraphs of legal

argument that have no place in a party’s concise statement of

facts”).   To a lesser degree, a number of the responses also

contain legal conclusions.     Insofar as these responses cite to



     13
        The recitations of plaintiff’s November 7, 2010 written
statement in the responses to SOMF paragraphs 226 to 232 are not
stricken. They also duplicate or mirror paragraph 11 in
plaintiff’s additional statement (Docket Entry # 80, p. 75, ¶
11), which accurately recites the exhibit containing the written
statement (Docket Entry # 81-1, p. 20).

                                    27
     Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 28 of 33



paragraphs in plaintiff’s additional statement, this court will

consider the cited paragraphs in the additional statement only to

the extent supported by facts in the record cited in these

paragraphs, excluding the paragraphs and exhibits stricken from

the record.14   See id.   As requested by defendants, the

corresponding SOMF paragraphs are admitted provided they

accurately reflect the cited portions of the record.

     Plaintiff’s responses to paragraphs 39 to 42 of defendants’

SOMF are not stricken because they dispute, in part, the

corresponding paragraph and cite to the record to support the

dispute.   Contrary to defendants’ arguments, the responses do not

include legal conclusions or self-serving characterizations.

With respect to plaintiff’s response to paragraph 43 of

defendants’ SOMF, it is neither a legal conclusion nor a self-

serving characterization.     Because the response cites various

paragraphs in plaintiff’s additional statement, this court will

consider the response only to the extent supported in the record

by the citations in the cited paragraphs in plaintiff’s

additional statement.     See Aulisio, 2012 WL 3957985, at *4.

     As to plaintiff’s response to SOMF paragraph 50 (Docket

Entry # 80, pp. 20, 109, ¶¶ 50, 181), the cited exhibits


     14
        For example, this court considers paragraph seven of the
additional statement, which plaintiff’s responses to SOMF
paragraphs 226 to 232 uniformly recite, to the extent supported
by the cited exhibit in paragraph seven (Docket Entry # 81-1, Ex.
5).

                                    28
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 29 of 33



sufficiently controvert the paragraph.      (Docket Entry # 81-4, p.

94, Ex. 32) (Docket Entry # 81-2, p. 66, Ex. 18).        The response

(Docket Entry # 80, p. 20, ¶ 50) is therefore not stricken from

the record.   Turning to SOMF paragraph 53, plaintiff’s response

reflects that plaintiff does not dispute the paragraph, which

recites testimony by Officer McMahon.      The additional sentence in

the response that Officer McMahon’s belief was not “reasonable”

or “an accurate reflection of the law in Massachusetts” (Docket

Entry # 80, p. 21, ¶ 53) is stricken as argument.        The remaining

portion is considered to the extent supported by the cited

exhibits in the cited paragraphs of the additional statement,

excluding the cited exhibits and paragraphs stricken from the

record.   See Aulisio, 2012 WL 3957985, at *4.

     With respect to plaintiff’s response to SOMF paragraph 55,

the cited testimony of Officer McLaughlin directly and

sufficiently controverts the paragraph.      (Docket Entry # 80, pp.

21-22, ¶ 55) (Docket Entry # 81-5, pp. 17-18, Ex. 41).         As to

plaintiff’s response to SOMF paragraph 56, the word “unlawfully”

in the first sentence of the response (Docket Entry # 80, p. 22,

¶ 56) is stricken as inappropriate argument.       The second sentence

sufficiently controverts the paragraph and is considered to the

extent supported by the cited exhibits in the cited paragraphs of

the additional statement.

     Turning to plaintiff’s response to SOMF paragraph 57 (Docket


                                   29
      Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 30 of 33



Entry # 80, p. 22, ¶ 57), the first sentence is stricken as

inappropriate argument.      See id. at *3; accord Dukanci, 117 F.

Supp. 3d at 117 n.2; Matt, 968 F. Supp. 2d at 354 n.2.           The

remaining two sentences are considered only to the extent

supported by the cited exhibits in paragraphs 196 to 198 and 202

of the additional statement.       See Aulisio, 2012 WL 3957985, at

*4.   That said, as stated in SOMF paragraph 57, the application

for the criminal complaint does have a check next to the probable

cause box with initials in a corresponding box for a

“clerk/judge.”    (Docket Entry # 81-2, Ex. 18, p. 62).

      With respect to SOMF paragraph 58, plaintiff’s response does

not dispute the substance of the paragraph, i.e., that Detective

Connor met with Lisa Mackey at the Tewksbury police station on

June 8, 2012.    (Docket Entry # 80, p. 22, ¶ 58).        The remaining

portion of the response is considered as non-responsive

commentary to the extent supported in the record.          See Aulisio,

2012 WL 3957985, at *4.      The first paragraph in plaintiff’s

response to defendants’ SOMF paragraph 63 is stricken as a self-

serving argument.     Because the remaining portion cites to

paragraphs in plaintiff’s additional statement, this court will

consider the remaining, non-responsive portion to the extent

supported by the citations to the record in the cited paragraphs

in the additional statement.       See id.

      Addressing plaintiff’s response to SOMF paragraph 76,


                                     30
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 31 of 33



plaintiff does not dispute that “Officers Duffy and Russo

believed there was probable cause that the Plaintiff violated

sections A(2) and A(3) of” the restraining order, as stated in

the paragraph and in Officer Duffy’s narrative report of the June

11, 2012 incident.   (Docket Entry # 80, pp. 26-27, ¶ 76) (Docket

Entry # 81-5, Ex. 49, pp. 601-602).      The second and third

sentences of the response are stricken as inappropriate argument.

The fourth and fifth sentences set out information included in

the narrative report, which remains part of the summary judgment

record, and the sixth sentence sets out a related opinion by

plaintiff’s expert regarding the lack of probable cause for a

violation of chapter 209A.    All three sentences implicitly

question the reasonableness of Officers Duffy and Russo’s belief

as opposed the fact that Officers Duffy and Russo actually

“believed that there was probable cause,” which is what SOMF

paragraph 76 and the narrative report state.       (Docket Entry # 76,

¶ 76) (“Officers Duffy and Russo believed that there was probable

cause . . . .”); (Docket Entry # 81-5, p. 601, Ex. 49) (“We have

probable cause to believe that [plaintiff] violated both of these

two sections . . . .”).    Accordingly, this court considers the

fourth, fifth, and sixth sentences as non-responsive commentary

to the extent supported in the record.      See Aulisio, 2012 WL

3957985, at *4.

     Turning to plaintiff’s response to SOMF paragraph 223, the


                                   31
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 32 of 33



cited testimony in the third sentence (Docket Entry # 81-4, Ex.

35, pp. 373-374, 377) adequately controverts the paragraph.

Accordingly, the response is not stricken from the summary

judgment record.    The second sentence, which the cited deposition

testimony supports (Docket Entry # 81-5, Ex. 41, p. 18), is

considered as non-responsive commentary.       See id.

     With respect to plaintiff’s response to SOMF paragraph 224,

the cited testimony in the third sentence (Docket Entry # 81-4,

Ex. 35, pp. 373-374, 377) likewise adequately controverts the

paragraph.   The second sentence is stricken as legal argument.

See id. at *3.     The cited exhibits referenced in the cited

paragraphs in the additional statement, which include narrative

reports, shall remain in the record.

     As a final matter, plaintiff objects to defendants’

contention in a footnote that his expert’s “opinion is not

reliable and beyond the scope of expert testimony” (Docket Entry

# 91, n.3) because defendants do not provide any detail or

foundation for their position.     (Docket Entry # 93).     Defendants’

two-sentence contention fails to provide any law, detail, or

citations to particular opinions made by plaintiff’s expert.           The

contention is not well-developed and, for present purposes only,

defendants therefore waive an argument seeking to strike

plaintiff’s LR. 56.1 paragraphs that rely on plaintiff’s expert.

See Curet-Velázquez v. ACEMLA de Puerto Rico, Inc., 656 F.3d 47,


                                   32
    Case 1:15-cv-12173-MBB Document 102 Filed 01/07/20 Page 33 of 33



54 (1st Cir. 2011) (“[a]rguments alluded to but not properly

developed before a magistrate judge are deemed waived”); Coons v.

Indus. Knife Co., Inc., 620 F.3d 38, 44 (1st Cir. 2010)

(“district court was ‘free to disregard’ the state law argument

that was not developed in Coons’s brief”); see also Doe v. Trs.

of Bos. Coll., 892 F.3d 67, 83 n.7 (1st Cir. 2018) (argument

raised in footnote “without much elaboration” considered waived);

see, e.g., United States v. Caparotta, 676 F.3d 213, 218 (1st

Cir. 2012) (“argument consist[ing] of just two sentences and two

cursory citations in his brief . . . is therefore waived”).

                              CONCLUSION

     In light of the above rulings, defendants’ motion to strike

plaintiff’s affidavit (Docket Entry # 82) and motion to strike

plaintiff’s response or deem defendants’ facts admitted (Docket

Entry # 91) are ALLOWED in part and DENIED in part.        Plaintiff’s

cross-motion to deem his statement of additional facts admitted

(Docket Entry # 93) is DENIED.



                                  /s/ Marianne B. Bowler
                              MARIANNE B. BOWLER
                              United States Magistrate Judge




                                   33
